Asch, J.
(dissenting).
As the majority memorandum notes, there is no written lease in this case. Respondent is a rent controlled tenant. From this and the fact that RPAPL 711 (2) does not require notice from the landlord personally, the majority herein and the Appellate Term distinguish Siegel v Kentucky Fried Chicken (108 AD2d 218, affd 67 NY2d 792) and come to the conclusion that the three-day demand notice given by the petitioners was not rendered legally defective because it was signed, not by the landlords, but by their attorney.
However, I believe that they misinterpret both Siegel v Kentucky Fried Chicken (supra), and the requirements of the statute. In Siegel (supra, at 220), the rule is stated that: "a notice of termination signed by an agent or attorney who is not named in the lease as authorized to act for the landlord in such matters, and which is not authenticated or accompanied by proof of the latter’s authority to bind the landlord in the giving of such notice, is legally insufficient to terminate the tenancy [citations omitted].”
While one of the purposes of the rule is to enforce the terms of a lease, which is not present herein, its primary and overriding purpose is to enable the tenant to be assured that the notice is authorized and that any ensuing act he might undertake is not at his peril (see, Reeder v Sayre, 70 NY 180, 188).
Since the landlord may not use his attorney to act on his behalf in sending a notice to cure (analogous to the three-day notice in the nonpayment proceeding herein), where the lease is silent in a commercial tenancy, a fortiori, a rent controlled residential tenant should be entitled to no less certainty in dealing with unknown agents of the landlord. "Rent control subjects an ever-decreasing number of rental units to stringent controls.” (Sullivan v Brevard Assocs., 66 NY2d 489, 494 [emphasis added].)
Here, the tenant had been engaged in prolonged litigation with the landlord. However, the attorney who signed the three-day notice was not known to the tenant, since he had not appeared in that litigation previously, and there was no proof of the attorney’s authority to bind the landlord. Under these circumstances, I believe that the Civil Court (Tom, J.), properly granted the tenant’s motion to dismiss the nonpay*562ment petition. Accordingly, I would reverse the order of the Appellate Term appealed from, and reinstate the order of Judge Tom. [See, 147 Misc 2d 750, mod 153 Misc 2d 118 (App Term, 1st Dept).]